Citation Nr: 1641575	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  10-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased evaluation for major depressive disorder, currently rated as  30 percent disabling prior to April 12, 2010 and 70 percent thereafter. 

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran had active service from August 1974 to August 1978 and from October 1990 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veteran Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The claim was previously remanded in September 2013.

The claim has been processed using the Veterans Benefits Management System (VBMS).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 12, 2010, major depressive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since April 12, 2010, major depressive disorder was manifested by occupational and social impairment, with deficiencies in most areas, but without total impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for major depressive disorder have not been met for the period prior to April 12, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130 Diagnostic Code (DC) 9434 (2015).

2.  Since April 12, 2010, the criteria for a rating in excess of 70 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130 Diagnostic Code (DC) 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters on May 2008 and April 2009 in which the Veteran was notified of the evidence necessary to support the claim for an increased rating.  The Veteran was told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

Several VA examinations have been secured, most recently in December 2015.  With respect to the December 2015 VA examination, the examiner reviewed the claims file and rendered requested opinions with supporting rationale.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations and opinions are adequate for adjudication.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103  (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Currently the Veteran's major depressive disorder disability rating is 30 percent prior to April 12, 2010, and 70 percent thereafter, under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Veteran claims the ratings do not accurately depict the severity of his condition. 

PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and DSM-5 (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders).  Id.   

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board notes that under the DSM-5 GAF scores are not assigned.  

VA outpatient treatment records of February 2008 show the Veteran reported feeling withdrawn and depressed.  He reported missing approximately one day of work a month due to his mood.  His speech was clear and goal oriented but with low volume.  He was cleanly and casually dressed.  He was oriented times four and denied any suicidal or homicidal ideations.  

In March 2008, he reported continuing to have sleep problems even with medication.  He was noted to be fairly clean and groomed.  He was oriented times four.  Speech was clear, coherent and goal oriented.  Mood was depressed and affect was congruent to mood.  He had good insight and fair judgment.  He was oriented times four and denied any suicidal or homicidal ideations.  

VA outpatient treatment records of May 2008 noted the Veteran reported his nightmares were gone, but endorsed continuing to be depressed with crying spells.  He was oriented time four.  His speech was limited but clear, coherent and goal oriented.  Mood was depressed and affect was flat.  He endorsed feelings of haplessness.  He denied any suicidal or homicidal ideations, and hallucinations.  His judgement was noted to be fair.  He was assigned a GAF score of 70.

At a June 2008 VA examination the Veteran was found to be well groomed, appropriately dressed, alert, verbal and cooperative.  He was friendly and upbeat throughout the interview.  He was noted to have some difficulty at work and social difficulties including in his marriage.  The examiner noted he was skeptical about credibility issues.  The Veteran reported chronic daily severe anxiety with severe loss of concentration, moderate panic, irritability, insomnia, feeling on edge, racing thoughts, fear of loss of control/criticism, hot flashes, mild derealization, bad daydreams, fears of cracking up/passing out, chronic daily and severe depression, severe feelings of inferiority, guilt and indecision, moderate feelings of hopelessness frustration and loss of motivation, and, mild feelings of worthlessness, health worries and loss of sex drive.  He denied any suicidal thoughts and attempts.  The examiner noted he had moderate impairment at work, mild impairment with family, activities of daily living and substance abuse, and no impairment socially.  A GAF score of 65 was assigned.  A diagnosis of severe recurrent major depressive disorder without psychosis was noted.  

On mental status examination, the Veteran's speech was well modulated and non-pressured with appropriate content.  He had linear and logical thought.  Delusions and hallucinations were absent.  He had good eye contact and interaction with the examiner was candid and cooperative.  There were no suicidal or homicidal thoughts.  Personal hygiene was good. Socialization as described by the Veteran was good, feeling comfortable in groups.  He was well oriented in all planes.  Long-term memory was good and short-term memory was fair.  Attention and concentration were fair.  There was no obsessional or compulsive rituals.  Affect was excessively positive considering his complaints.  There were panic symptoms.  He had disturbed sleep and anhedonia, and feeling of anxiety.  Effect on motivation and mood was moderate.  Understanding of cause and effect of symptoms was fair.  Judgement was good.  Mild cognitive impairment was noted.  There was strong evidence of symptom denial.  

The Veteran was afforded another VA examination in April 2010.  At the time, the Veteran was well groomed, appropriately dressed, alert, verbal and cooperative.  His major depressive disorder was noted to be in partial remission.  The Veteran reported problems with concentration and memory causing difficulty with his job.  He denied suicidal or homicidal ideations.  He was cooperative, coherent, dysthymic, affect was blunted, he had no violent ideas, was not psychotic, speech was goal directed and logical, and he had clear sensorium.  He reported problems sleeping, only getting about 4 to 6 hours of sleep at night.  He also reported missing work repeatedly due to depression.  He complained of being withdrawn, isolative and having no desire to interact with his peers.  He endorsed easily crying, poor appetite, low self-esteem, memory impairment and feelings of worthlessness.  He experienced nightmares about 5 times a week.  He had no abnormality in thought process and content.  Insight was good.  The examiner noted moderate impairment with work, family, and social relationships.  Mild impairment was noted with activities of daily living.  He denied any delusions, hallucinations, suicidal or homicidal thoughts.  He was well oriented in all planes.  Long-term memory was good and short-term memory was fair.  Attention and concentration were fair to good.  Obsession and compulsion rituals were present but mildly intrusive.  Affect was restricted and panic symptoms were present.  Impulse control was good and effect on motivation and mood is minimal.   He was assigned a GAF score of 55 for moderate to serious symptoms.  Prognosis was noted to be poor.  

VA outpatient treatment records of August 2010 show that the Veteran reported not doing well.  He endorsed irritability, easily getting upset, impaired memory and feelings of hopelessness.  He reported sleeping 4 hours nightly and being constantly preoccupied by thoughts of worthlessness.  He has nightly nightmares and occasional flashbacks of Iraq.  On examination he was alert and oriented to time, place, person and situation.  His speech was coherent and relevant.  He denied any violent thought, suicidal or homicidal ideations, as well as paranoid or persecutory delusions.  His hygiene and grooming were good.  Short term memory was poor and impulse fair.  He has psychomotor retardation.  Insight was good.  He was noted to be depressed, sad and with poor motivation.  He was assigned a GAF of 70.

VA outpatient treatment records of August 2011 note the Veteran reported that he had been out of work for 7 months due to physical and mental deterioration.  He endorsed nightly nightmares, flashbacks regarding Desert Storm, crying spells, feeling uncomfortable in crowded environments, irritability, anger, frustration, and occasional panic attacks.  He reported getting only three hours of sleep nightly.  He stays home most of the time with anhedonia.  He was neatly dressed and cooperative.  He had a depressed mood but appropriate affect.  Speech was poorly elaborated but relevant.  He had no perceptual disturbances, but reported occasional hallucinations.  He denied any suicidal ideations and had good impulse control.  His insight and judgment were fair.  

In a September 2014 letter, the Veteran's treating psychiatrist stated the Veteran suffers from major depressive disorder and insomnia which is treatment-refractory, chronic and severe.  He stated that symptoms include sadness, hopelessness, poor concentration, low energy and insomnia.

At a December 2015 VA examination, the Veteran reported he lives with his wife and has a satisfactory home life.  He gets along with his daughter and had a son who died in jail, and a daughter who was murdered in 1996.  He reported being medically retired from employment in November 2011 because of a knee disability, but reported missing work for up to four days a week in October 2006 due to his depression.  He is on continuous outpatient treatment and medications.  The examiner identified symptomatology including depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relations, difficulty adapting to stressful environments, and inability to establish and maintain effective relationships.  He was respectful and cooperative and an adequately groomed and dressed.  His mood was euthymic and he had appropriate affect.  Eye contact was direct and appropriate, and speech was adequate and unremarkable.  Thought process was logical, linear, tight, and goal oriented.  Thought content was relevant.  Insight and judgment were intact, and there were no psychosis or suicidal ideations.  He had symptoms of excessive worry, impaired motivation, social withdrawal, anhedonia, impaired adaptive capacity and impaired self-worth.  The examiner noted that his level of impairment varies from moderate to marked.  While a GAF score is no longer used under DSM V criteria, he would be assigned a GAF score of 51-60 per DSM IV criteria.  He was diagnosed with severe major depressive disorder, with occasional social impairment with reduced reliability and productivity.  The examiner opined that major depressive disorder by itself as likely as not renders him unable to secure or fallow gainful employment.  

Prior to April 12, 2010

The RO has assigned a staged disability rating.  The Veteran's major depressive disorder is currently rated as 30 percent prior to April 12, 2010 and as 70 percent thereafter.  The Board agrees that a staged rating is warranted.  

Prior to April 12, 2010, the evidence shows that the Veteran's disability more nearly approximated the 30 percent rating criteria.  Such a rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. §4.130, DC 9434.  

The evidence from this period shows that the Veteran suffered from symptoms that are either included in or approximate those described by this rating.  Prior to April 12, 2010 the Veteran's symptoms did not approximate those described by the 50 percent rating which is warranted when the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The Veteran exhibited anxiety, moderate panic attacks, insomnia, irritability, fair judgment, loss of motivation and moderate feelings of hopelessness.  However, he was assigned GAF scores ranging between 65 to 80 which indicated mild to moderate symptoms.  In totality, for the period prior to April 12, 2010, the evidence does not show that the Veteran's symptoms approached the severity required for the higher ratings available.  The Veteran's irritability did not include periods of violence.  He consistently denied any suicidal or homicidal ideation, and hallucinations.  He was consistently noted to be oriented in all planes.  His hygiene was reported to be good and he had no perceptual disturbances.  While he did report in February 2008 that he missed work due to his moods, this was on average only once a month.  While in May 2008 he reported he continued to be depressed and had crying spells, he did report he no longer had nightmares.  Further, while short-term memory was reported to be affected, his long-term memory was consistently reported to be good.  Finally, though the Veteran's symptoms had an effect on his occupational and social functioning, the evidence does not show that they resulted in occupational and social impairment with reduced reliability and productivity as required for a 50 percent rating, or occupational and social impairment, with deficiencies in most areas, as required for a 70 percent rating. 

Significantly, while in June 2008 VA examination the Veteran reported chronic daily severe anxiety, moderate panic, irritability, insomnia, feeling of hopelessness, racing thoughts, loss of motivation, hot flashes, mild derealization, bad daydreams, chronic daily and severe depression, severe feelings of inferiority, and, mild feelings of worthlessness, health worries and loss of sex drive, the examiner noted he was skeptical about the Veteran's credibility.  Indeed on mental health examination the Veteran had linear and logical thought, delusions and hallucinations were absent, there were no suicidal or homicidal thoughts, personal hygiene was good, he was well oriented in all planes, there was no obsessional or compulsive rituals, and he denied any suicidal thoughts or attempts.  The examiner described the impact of his symptoms to be moderate impairment at work, mild impairment with family, activities of daily living and substance abuse, with no impairment socially.  Further, a GAF score of 65 was assigned.  In sum, while the Veteran reported symptoms which were severe, the objective findings are more consistent with mild to moderate symptomatology.  There is no showing that the Veteran's symptoms more nearly approximated a level of impairment productive of occupational and social impairment with reduced reliability and productivity.  

Considering the evidence above, the Board finds that the 30 percent rating is appropriate for this time period as it contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Board finds that a disability rating in excess of 30 percent prior to April 12, 2010 is not warranted.  



Since April 12, 2010

From April 12, 2010, the Veteran is rated as 70 percent disabling.  To warrant a 100 percent disability rating the evidence should show or approximate a finding that the Veteran has a total occupational and social impairment.  Upon review of evidence above, the Board finds that the weight of the evidence does not demonstrate that the Veteran has a gross impairment in thought processes or communication.  The competent evidence of record, between the Veteran's examinations and his treatment records, consistently reflects that the Veteran has logical and coherent thought processes, and normal unremarkable speech patterns.  The Veteran has also not made any lay statements indicating that he suffers from a gross impairment in thought processes.  His judgment and insight were noted to be intact for the most part.

Moreover, since April 12, 2010, there is not a persistent danger that the Veteran will hurt himself or others.  Indeed no suicidal or homicidal thoughts or attempts have been reported.  Furthermore, he has consistently been noted to be well groomed with good hygiene and cooperative.  His memory, at worst, has been noted to be fair in the short-term with good long-term memory.  He was consistently noted to be oriented in all planes.  No delusions or hallucinations were noted and, he continues to have a good relationship with his wife and his daughter.    

In all, since April 12, 2010, the evidence above does not reach or approximate the level of total occupational and social impairment as required for a 100 percent disability rating.  

Extraschedular Rating

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

The Board finds that an extraschedular rating is not warranted.  When evaluating psychiatric disabilities, the schedular criteria expressly contemplates any symptoms that stem from the psychiatric disability in question and rate the disability based on the level of social and occupational impairment that results from the symptoms. Therefore, by definition, all of the symptoms caused by the Veteran's psychiatric disability are contemplated by the schedular rating criteria.  The assigned schedular evaluations are adequate and referral for extraschedular consideration is not required.  Thun v. Peake, supra; 38 C.F.R. § 3.321 (b)(1).


ORDER

A disability rating in excess of 30 percent for major depression prior to April 12, 2010 is denied. 

A disability rating of 70 percent is granted for major depression effective April 12, 2010.


REMAND

The Veteran seeks entitlement to TDIU.  The Board finds that additional development is needed prior to deciding the issue.  

In this case, the Veteran meets the threshold requirements for TDIU.  38 C.F.R. §§ .340 , 3.341, 4.16(a).  The Veteran is currently service-connected for major depressive disorder and chronic diarrhea.  Major depressive disorder is rated as 30 percent disabling from March 16, 1991 and as 70 percent disabling since April 12, 2010.  Chronic diarrhea is rated as 100 percent disabling form December 12, 2013.  Therefore, the Veteran has met the schedular requirement since April 12, 2010.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  Therefore, the total schedular rating does not render the TDIU issue moot.

The Veteran most recently submitted an application for TDIU in May 2016.  However, this application failed to include a history of prior employment.  The Veteran, rather than providing his employment history stated N/A.  However, it is clear that the Veteran was working prior to November 2010 as stated in his application.  Indeed, VA outpatient treatment records and VA examinations note that the Veteran was working at times.  An attempt should be made to have the Veteran provide information with regard to the history of prior employment, to assist in the assessment regarding whether the Veteran could continue to currently secure gainful employment considering his level of education and training.

Moreover, the only opinion of record of the Veteran's employability was provided by the December 2015 VA examiner.  However, the examiner simply provided a conclusory opinion with no rationale.  As such, the opinion carries little probative value. 

Given the deficiencies in the evidence and to ensure due process, the board finds that additional development is needed prior to deciding this issue.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide an employment history for at least the five years preceding the date of his last employment.  All efforts to obtain the evidence should be clearly documented in the claim file.

2. After completing the above development, schedule the Veteran for a VA general examination regarding TDIU.  Forward the claims file to the examiner for review of the case.  The examiner is asked to interview the Veteran as to his education, training, and work history.  Assess the impact of the Veteran's service-connected disabilities alone on his ability to perform physical and mental tasks in a work-like setting. 

3. Thereafter, adjudicate the matter of TDIU, and furnish the Veteran a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


